Opinion oe the Court by
Judge Williams :
We perceive no error in the instructions and there being a con* trariety of evidence it peculiarly belonged to the jury to decide upon its weight and the credibility of the witnesses.
The conduct of the juror whilst imprudent does not seem to have been prejudicial to appellant; no connivance of the appellee is pretended; what he said to the affiant seems to have indicated that he had made up his mind, before the expression of opinion by the witness, that defendants had better paid plaintiff than went to law. Whilst this might be regarded as his opinion and was, therefore, improper yet this was neither sought by the person, nor does it seem to have influenced him; it was not a statement of any facts in the case, and the prompt reply of the person indicated that he had previously come to a conclusion and that the other person agreed with him if the judgment was too large it' was cured by the remission.
Judgment affirmed.